Appeal by defendant from a judgment of the County Court, Westchester County (Couzens, J.), rendered November 28, 1979, convicting him of criminal possession of a controlled substance in the first, third, fifth and eighth degrees, and two counts of criminally using drug paraphernalia in the second degree, after a nonjury trial, and imposing sentence.
By order dated March 26, 1984, this court reversed the judgment, on the law alone, and ordered a new trial (People v Bagby, 100 AD2d 625). The People appealed to the Court of Appeals, which, by order dated July 2, 1985, reversed our order, reinstated the judgment of conviction, and remitted the case to this court for further proceedings (65 NY2d 410).
Judgment affirmed. No opinion. Lazer, J. P., Mangano, Thompson and Niehoff, JJ., concur.